                           Case 1:21-mj-00528-RMM Document 5 Filed 07/20/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                         for the

                                                             District of Columbia

                      United States of America
                                 v.                                        )
                                                                           )   Case: 1:21-mj-00528
                        Edward McAlanis
                                                                           )   Assigned To : Meriweather, Robin M.
                                                                           )   Assign, Date: 7/14/2021
                                                                           )   Description: COMPLAINT W/ ARREST WARRANT
                                                                           )
                              Defendant

                                                         ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                                 Edward McAlanis
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                0 Superseding Indictment           0 Information           0 Superseding Information             N   Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition             OViolation Notice           O Order of the Court

This offense is briefly described as follows:
 18 U.S.C. §     1752(a)(l) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
 Authority;
 18 U.S.C. §     1752(a)(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
 Authority;
 40 U.S.C. §     5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 40 U.S.C. §     5104(e)(2)(G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

Date:           07/14/2021                                                                   p-.. . -1'1(.wu.••fb
                                                                                                  Issuing officer's signature


City and state:                      Washington, D.C.                              Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                    Printed name and title


                                                                      Return

          This warrant was received on (date)           oi / t'i \ 2.1         , and the person was arrested on (date)       o, f-z. o { Z. I
at (city and state)     ~~ e,b S J    :v~l\n$~"'4Y\: ~ r          .
Date:     :Z ( 2. o{ 2..02... I


                                                                                                    Printed name and title
